 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHendricks County Rural Electric Membership Corpo-ration and Mary M. Weatherman. Case 25-CA-8921January 22, 1980SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn July 17, 1978, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding that the Respondent hadviolated Section 8(a)(1) of the National Labor Rela-tions Act, as amended, by discharging Mary M.Weatherman, personal secretary to its general manag-er, for signing a petition calling for the reinstatementof an injured employee, and by interrogating anotheremployee regarding the petition. The Board orderedRespondent to cease and desist from discharging ortaking other adverse action against any employee forengaging in protected, concerted activity, and fromcoercively interrogating employees concerning suchactivity. The Board further ordered Respondent toreinstate Weatherman to her former job or, shouldthat job no longer exist, to a substantially equivalentposition, and to make her whole for any loss ofearnings she may have suffered by reason of herdischarge.Thereafter, Respondent filed a petition for review ofthe Board's Order in the United States Court ofAppeals for the Seventh Circuit, and the Board filed across-application for enforcement of its Order. OnJuly 26, 1979, the court issued its decision,2whichenforced the Board's Order concerning the 8(a)(1)interrogation, but reversed and remanded the aspect ofthe case dealing with the discharge of Weatherman todetermine whether she was a confidential employeeand therefore not covered by the Act under a differentstandard than that used by the Board.On October 10, 1979, the Board advised the partiesthat it had decided to accept the remand, and thatthey might submit statements of position with respectto the issue raised by the remand. Thereafter, theGeneral Counsel and the Respondent filed statementsof position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.'236 NLRB 1616.Hendricks County Rural Electric Membership Corporation v. N.LR.B.,603 F.2d 25.' The .F Goodrich Company, 115 NLRB 722, 724 (1956).247 NLRB No. 68The issue on remand is narrowly limited to thealleged confidential status of Weatherman, as thecourt concluded that the Board's finding that she wasdischarged for participating in protected concertedactivity-signing a petition requesting the reinstate-ment of an injured employee-was supported by theevidence.In our original decision, we found that Weathermanwas not a confidential employee measured against ourtraditional standard that such employees are "personswho assist and act in a confidential capacity to personswho formulate, determine, and effectuate managementpolicies in the field of labor relations."' And the courtagreed with our factual determination that, as person-al secretary to Wallace Dillon, Respondent's generalmanager, Weatherman did not act and assist him in aconfidential capacity with respect to labor relationspolicies. The court also agreed with our finding thatshe did not work in a position equivalent to apersonnel department employee. However, the courtconcluded, in light of its interpretation of the SupremeCourt's opinion in N.L.R.B. v. Bell Aerospace Compa-ny, Division of Textron, Inc., ' that B. F. Goodrich doesnot enunciate the correct legal standard for judgingconfidential employee status under the Act. Rather,the court held that the proper criteria to be applied iswhether, by the nature of the employee's duties, theemployee is given by the employer information that isof a confidential nature, and that is not available to thepublic, to competitors, or to employees generally, foruse in the interest of the employer. Accordingly,recognizing that "[t]he determination of 'confidential'status is ...a question appropriately committed toBoard discretion," the court remanded the case to usto decide under this standard if Weatherman was aconfidential employee in terms of her "actual jobresponsibilities, authority, and relationship to manage-ment."' Accepting the court's criteria for resolvingquestions of confidential employee status as the law ofthis case only, we find that Weatherman was not aconfidential employee.When she was discharged in May 1977, Weather-man had been personal secretary to Dillon, Respon-dent's general manager and top executive officer, for alittle more than 4 years. In this capacity, she answeredthe telephone and opened mail addressed to Respon-dent and Dillon, except for some mail which wasremoved before it reached her by Office ManagerDonald Douglas and given to Dillon by him.6Al-though Weatherman typed all of Dillon's letters, thiscorrespondence apparently did not relate to laborrelations or personnel matters other than occasional'416 U.S. 267 (1974).'603 F.2d at 30.Among the mail she did not see was that regarding union relations.498 HENDRICKS COUNTY RURAL ELECTRICletters referring to the dates of negotiating meetingswith a union. Nor is there any evidence that itconcerned confidential matters of any description.Weatherman generally did not place Dillon's tele-phone calls, nor did she keep a record of hisappointments. Weatherman did share a partitionedoffice with Dillon, but no personnel records orconfidential records of any type were kept there,excluding Dillon's testimony that he kept some papersconcerning labor negotiations in a file behind hisdesk.' Weatherman did not attend meetings of Re-spondent's board of directors or other managementmeetings. However, she did type minutes of meetingsof the board of directors and the agenda for suchmeetings. While these meetings apparently occasional-ly involved personnel matters, there is no indicationthat such matters, or any other issues discussed duringthem, were confidential.' Weatherman did not typeinternal memoranda regarding labor relations orpersonnel or employment matters. Finally, and mostsignificantly, Dillon conceded at the hearing that theRespondent did not maintain secret or classifiedpapers or documents.As previously noted, the court of appeals affirmednot only our earlier finding that Weatherman did notwork in a confidential capacity in respect to labor'As we pointed out in the initial decision herein, Weatherman had noduties concerning labor negotiations, nor was there any evidence that she waseven aware of the existence of Dillon's file.Weatherman did maintain some files respecting routine insurance claimsfiled by employees, which she was responsible for processing, for her ownconvenience.relations matters, but also that she was not theequivalent of a personnel department employee. Thus,for Weatherman to qualify as a confidential employeeunder the standard erected by the court, the recordwould have to disclose that she performed confidentialduties in connection with nonlabor relations or per-sonnel areas. Quite clearly, however, the evidencetaken at the hearing contains no hint that Weather-man had any such responsibilities. That this was notmerely an oversight in the course of litigation isconfirmed by Dillon's statement that Respondentsimply did not have secret papers or documents.Therefore, we reaffirm our conclusion, made in theoriginal decision in this case, that Respondent dis-charged Weatherman in violation of Section 8(a)(1) ofthe Act, and our remedial Order concerning thatviolation.'ORDERIt is hereby ordered that the Order issued by theBoard in Hendricks County Rural Electric Member-ship Corporation, 236 NLRB 1616 (1978), concerningthe discharge of Mary M. Weatherman in violation ofSection 8(a)(1) of the Act be, and it hereby is,reaffirmed.' We noted in our original decision that Respondent is a cooperative, andthat all members presumably have access to documents such as the minutes ofboard meetings.' It is unnecessary to reaffirm our previous Order in regard to Respondent'sviolation of Sec. 8(aX I) by coercively interrogating an employee, inasmuch asthe court has already enforced that portion of our Order.499